Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 1 of 14 PageID #: 61132



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION


 VIRNETX INC. AND                   §
 LEIDOS, INC.,                      §     Civil Action No. 6:12-cv-855-RWS
                                    §
       Plaintiffs,                  §
                                    §
 v.                                 §
                                    §
 APPLE INC.                         §
                                    §     JURY TRIAL DEMANDED
       Defendant.                   §


                      VIRNETX’S RESPONSE IN OPPOSITION TO
                     APPLE’S MOTION TO CONTINUE THE TRIAL



                              FILED UNDER SEAL
                              XXXXXXXXXXXXXXX
                               PUBLIC VERSION
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 2 of 14 PageID #: 61133



                                               TABLE OF CONTENTS


 I.     INTRODUCTION ...............................................................................................................1

 II.    ARGUMENT .......................................................................................................................1
        A.        Apple Has Not Established Good Cause to Delay Trial. .........................................2
                  1.         The Court and the Parties Can Implement Effective Safety
                             Measures to Mitigate the Risk of Community Spread. ................................2
                  2.         Apple’s Statistics Are Largely Based on the False Premise of No
                             Protective Measures. ....................................................................................3
                  3.         Apple’s Request to Delay Trial Until There Is Zero Risk of
                             COVID-19 Transmission Is Unworkable. ...................................................4
                  4.         Any Further Delay Will Unfairly Prejudice VirnetX. .................................6
                  5.         A Continuance Will Not Cure Any Potential Prejudice. .............................7

 III.   CONCLUSION ....................................................................................................................9




                                                                  i
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 3 of 14 PageID #: 61134



                                                 TABLE OF AUTHORITIES

 Cases

 Image Processing Technologies, LLC v. Samsung Electronics Co., Ltd., et. al.
   Case No. 2:20-CV-00050-JRG (E.D. Tex. June 29, 2020) ......................................................... 4

 Optis Wireless Tech., LLC v. Apple Inc.
  No. 2:19-cv-00066-JRG, (E.D. Tex. July 14, 2020) ....................................................... 3, 6, 7, 8

 Reliance Ins. Co. v. La. Land & Exploration Co.
   110 F.3d 253 (5th Cir.1997) ........................................................................................................ 2

 S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA
   315 F.3d 533 (5th Cir. 2003) ....................................................................................................... 2


 Rules

 Fed. R. Civ. P. 16(b) ....................................................................................................................... 1
 Fed. R. Civ. P. 43(a) ....................................................................................................................... 7




                                                                       ii
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 4 of 14 PageID #: 61135



 I.     INTRODUCTION

        On July 14, 2020 Apple Inc. (“Apple”) filed a motion for continuance in a case before

 Judge Gilstrap set for jury selection this Monday, August 3, 2020. Recognizing the inevitable—

 that a continuance of any modest duration is unlikely to solve any COVID-19-related issues—

 Judge Gilstrap denied the motion. That trial is set to proceed on schedule on Monday.

        Apple here raises a substantively identical request. It should be denied for essentially the

 same reasons. No one denies the unique challenge the COVID-19 pandemic presents in

 circumstances like this one. But the Court can and will take effective precautions against

 COVID-19 transmission in the courthouse, and the participants can and will take effective

 precautions against such transmission outside of it. Meanwhile, Apple fails to provide any

 factual or scientific basis for how the state of the COVID-19 pandemic will be materially

 different or improved in November than in the present. At the same time, the parties’ dispute is a

 decade old—still pending because of a damages retrial that Apple requested. The parties should

 be allowed to resolve it.

        These are extraordinary times that call for out-of-the-norm responses—for example,

 allowing video testimony when normally live testimony would be preferred. Waiting three

 months for Apple to file another motion for continuance, however, is not the appropriate one.

 Apple’s motion should be denied.

 II.    ARGUMENT

         Federal Rule of Civil Procedure 16(b) provides that the Court’s scheduling order “shall

 not be modified except upon a showing of good cause.” In determining whether good cause

 exists, courts consider: “(1) the explanation for the [delay]; (2) the importance of the [delay]; (3)

 potential prejudice in allowing the [delay], and (4) the availability of a continuance to cure such

 prejudice.” S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 536


                                                   1
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 5 of 14 PageID #: 61136



 (5th Cir. 2003) (citing Reliance Ins. Co. v. La. Land & Exploration Co., 110 F.3d 253, 257 (5th

 Cir.1997)). Here all factors weigh against continuing the trial date, and as such, good cause does

 not exist.

          A.       Apple Has Not Established Good Cause to Delay Trial.

                   1.     The Court and the Parties Can Implement Effective Safety Measures to
                          Mitigate the Risk of Community Spread.

         No one can deny the public health threat presented by COVID-19. But the Court’s

 mitigation efforts cannot be discounted either. See United States District Court In And For The

 Eastern District of Texas, General Order 20-04: Entrance Protocols (3/18/2020). As articulated

 in VirnetX’s Response in Opposition to Apple’s Motion to Conduct the Pretrial Conference

 Remotely for All Parties (Dkt. No. 901), Judge Gilstrap implemented various measures to protect

 the Court, counsel, and jurors including:1

                  Prior to entering the courthouse, potential jurors will have their temperature taken.

                  The jurors will be spaced out in the courtroom and will be provided with masks.

                  Rather than each juror using one microphone, multiple microphones will be used
                   during jury selection so that they can be disinfected between uses.

                  Certain persons including those who have traveled to certain countries within the
                   last 14 days, “had close contact with someone who has traveled to one of those
                   countries” in the last 14 days, “who a medical doctor, doctor of osteopathy,
                   hospital or public health agency has directed to self-quarantine,” “who have been
                   diagnosed with COVID-19 and who have not obtained express medical
                   verification,” and persons who “exhibit fever, cough or shortness of breath” shall
                   not enter the courthouse.

                  Daily sanitization of Courthouse facilities, including deep cleaning of the jury
                   room, jury box, and juror restrooms.

                  Limiting the number of persons seated at counsel table.

 1
  Daniel Siegal, Why Gilstrap Is Getting Ready For Trial —And Not on Zoom, Law360, May 15,
 2020, https://www.law360.com/articles/1273188/whygilstrap-is-getting-ready-for-trial-and-not-
 on-zoom; United States District Court In And For The Eastern District of Texas, General Order
 20-04: Entrance Protocols (3/18/2020).

                                                     2
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 6 of 14 PageID #: 61137




               Directing trial counsel and the jury to wear face shields.

 See generally, Dkt. No. 387, Optis Wireless Tech., LLC v. Apple Inc., No. 2:19-cv-00066-JRG,

 (E.D. Tex. July 14, 2020).

        Other safety measures are also possible, and VirnetX would not oppose them. For

 example, the Court may impose a strict limit on the number of persons present in the courtroom

 at one time to ensure a minimum of six feet distance between each person present. Along those

 lines, the Court may stagger the number of jurors present during the initial steps of voir dire,

 order the trial teams to self-isolate from the surrounding community (e.g., by avoiding dining

 establishments or stores by using delivery services). These mitigation efforts will bring the risk

 of transmission to an acceptably low level.2

                2.      Apple’s Statistics Are Largely Based on the False Premise of No
                        Protective Measures.

        Apple’s risk assessment focuses on a trial without precautions in place. Dkt. No. 914

 (“[I]t is expected that 60-70 prospective jurors will be brought to the courthouse for this trial.

 The Court, its staff, as well as the federal marshals will also be present. Client representatives,

 attorneys, and support staff will also be there . . .”). As discussed above, mitigation efforts can

 ensure that that these individuals are not all in the same place at the same time. Apple’s own



 2
  Considerations for Wearing Cloth Face Coverings, CDC: Coronavirus Disease 2019 (COVID-
 19) (July 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-
 cover-guidance.html; 5 Questions: Stanford Scientists on COVID-19 Mask Guidelines, Stanford
 Medicine (June 19, 2020), https://med.stanford.edu/news/all-news/2020/06/stanford-scientists-
 contribute-to-who-mask-guidelines.html. Renyi Zhang, Yixin Li, Annie L. Zhang, Yuan Wang,
 Mario J. Molina; Identifying airborne transmission as the dominant route for the spread of
 COVID-19, Proceedings of the National Academy of Sciences, 2020; Texas A&M University,
 Face Masks Critical in Preventing Spread of COVID-19, Science News (June 12, 2020),
 https://www.sciencedaily.com/releases/2020/06/200612172200.htm. (“Wearing a face mask as
 well as practicing good hand hygiene and social distancing will greatly reduce the changes of
 anyone contracting the COVID-19 virus.”).

                                                   3
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 7 of 14 PageID #: 61138



 model drops its argued 98% risk that someone with COVID-19 will attend trial to between 15%-

 25% where no more than 25 people are at the relevant “event” (and lower if kept at 10 or less).3

 Moreover, whatever percentage chance that a COVID-19 positive individual is at the trial is not

 the same as the risk that COVID-19 would be transmitted to another participant in view of that

 significant mitigation efforts contemplated.

        Meanwhile, Apple points out the risks in air travel, to the Smith County community, and

 to other trial participants upon return home. These risks can be managed. For example,

 participants could fly into Little Rock, Arkansas to avoid any risks from Dallas or Houston

 airports.4 See, e.g., Dkt. 200 at 1 n.1, in Image Processing Technologies, LLC v. Samsung

 Electronics Co., Ltd. and Samsung Electronics America, Inc., Case No. 2:20-CV-00050-JRG

 (E.D. Tex. June 29, 2020). The trial participants can be ordered to self-isolate from the

 community at large. And such participants will obviously take necessary precautions when

 returning home after travel.

                3.      Apple’s Request to Delay Trial Until There Is Zero Risk of COVID-19
                        Transmission Is Unworkable.

        Apple’s Motion for Continuance focuses largely on the growing numbers of cases in

 Smith County and Dr. Troisi’s opinion that that it is largely impossible to conduct a jury trial free

 of COVID-19 risk. But even if the implemented precautions do not bring the risk of

 transmission to zero, life without trial is not risk-free for Apple’s counsel and witnesses, either.

 Indeed, New York City—where much of Apple’s counsel is located—has reported case per




 3
   The range depends on the selected “ascertainment bias.” The ascertainment bias is a metric
 that assumes that the total positive cases is between 5 and 10 times the reported number.
 reported). See https://covid19risk.biosci.gatech.edu/
 4
   It is also not impossible for participants with different COVID-19 risk considerations to drive
 from their homes to Tyler.

                                                   4
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 8 of 14 PageID #: 61139



 capita rate 3x the current rates in Smith County.5 The appropriate guidepost is not whether a

 scenario is risk-free—people still drive cars despite the fact of fatal car wrecks—but whether the

 risks are appropriate given the need for the activity in question. Thus, New York City’s public

 transit remains open, restaurants and food services across the country are open with limited

 seating, and grocery stores, hair salons, retail stores, and other professional offices are open to

 the public (with appropriate CDC guidelines observed).6,7 Indeed, highlighting the need for

 balance (rather than total risk elimination), things like grocery stores, convenience stores,

 medical and veterinary centers, and public transportation have largely remained open throughout

 the pandemic.

        Apple’s proposal, however, suggests that any risk of transmission is an unacceptable to

 conduct a trial. While Apple seeks to obtain its requested relief by requesting a three-month

 continuance (for now), the projected course of the virus is unknown, uncertain, and indefinite.

 There is no indication that there will be any meaningful progress with COVID-19 come

 November 2020, and Apple does not explain how a three-month extension would alleviate its


 5
  Apple states “Smith County has reported 2,058 total cases—1,621 of which are from Tyler,”
 which equates to approximately 8.7 positive cases per every 1,000 people in the county. Smith
 County has a total population of approximately 232,751 people as of July 1, 2019. Quick Facts:
 Smith County, Texas, United States Census Bureau,
 https://www.census.gov/quickfacts/smithcountytexas.
 In contrast, New York City for example, where most of Apple’s counsel is located, has reported
 approximately 220,302 positive COVID-19 cases, which equates to approximately 27.3 positive
 cases per every 1,000 people in the county. New York City Coronavirus Map and Case County,
 The New York Times (July 29, 2020), https://www.nytimes.com/interactive/2020/nyregion/new-
 york-city-coronavirus-cases.html. New York City has a total population of approximately 8.399
 million people as of July 1, 2019. Quick Facts: New York City, New York, United States Census
 Bureau, https://www.census.gov/quickfacts/newyorkcitynewyork.
 6
  Coronavirus News: What’s Open, Closed in Tri-State Area as COVID-19 Pandemic Wanes,
 ABC7 Eyewitness News (July 20, 2020), https://abc7ny.com/whats-open-in-new-york-
 connecticut-jersey-reopening/6123699/.
 7
   What’s Open, Reopening, Closed and Cancelled in Washington, DC, WASHINGTON DC
 (July 27, 2020), https://washington.org/dc-information/coronavirus-event-attraction-information.

                                                   5
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 9 of 14 PageID #: 61140



 concerns. Apple advocates a “wait and see” approach concerning the Optis trial, but it identifies

 no criteria or indication as to how to “objectively assess” the results—much less does Apple

 identify a reason why the parties need three months for such an assessment.

        Apple essentially advocates that this Court halt proceedings, both in this case and others,

 for the months or years it will take for the COVID-19 threat to subside. But as Judge Gilstrap

 found in the Optis case, smart “precautions will help assure that the trial can go forward to

 produce a just, speedy resolution to the parties’ disputes while reasonably safeguarding the

 public health.” Dkt. No. 387 at 5, Optis Wireless.

                4.      Any Further Delay Will Unfairly Prejudice VirnetX.

        Apple also argues that VirnetX will suffer no prejudice from further delay in this case.

 Yet Apple has dragged out this litigation for a decade; while COVID-19 is unprecedented, Apple

 requesting that the Court delay resolution of this dispute is not. Indeed, Apple’s repeated efforts

 to do so partially underpinned the Court’s damages enhancement, and award of attorneys’ fees,

 in the -417 case. -417 Dkt. 1079 at 48, 58. Here, as the Court has previously recognized,

 VirnetX has a significant interest in timely enforcing its patents—particularly here, where there

 is a final determination that Apple has again trespassed on VirnetX’s rights and the only

 remaining question is damages. See, e.g., Dkt. No. 32; Dkt. No. 533. Moreover, the length of

 time these proceedings have remained pending gives rise to unique issues of prejudice; Mr. Gif

 Munger, one of VirnetX’s main inventors, retired years ago. Dr. Bob Short, fifty-eight when the

 VirnetX/Apple litigation began, is now sixty-eight.

        Meanwhile, as Apple has sought in all of its repeated delay requests, a continuance would

 provide Apple with a tactical advantage vis-à-vis the IPR proceedings. COVID-19 has not

 slowed down Apple’s attempted to invalidate the ’135 and ’151 patents at the Patent Office, nor

 has Apple offered to stay those proceedings for the same length of time as Apple’s requested


                                                  6
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 10 of 14 PageID #: 61141



  continuance. See Dkt. 553, Order Denying Apple’s Motion to Stay, at 6 (“Staying the case now

  would allow Apple to essentially reverse its requested for two new trials after the fact, providing

  Apple with an undue tactical advantage over VirnetX”).

                  5.       A Continuance Will Not Cure Any Potential Prejudice.

          A continuance will also not cure any prejudice in this situation. Apple’s only allusion to

  any potential prejudice absent a continuance is                               alleged inability to

  attend trial in person. But as Judge Gilstrap recognized in Optis, “these are unprecedented times,

  which call for unprecedented measures.” Dkt. 387 at 6, Optis Wireless. If.

         choose not to attend trial, presenting their testimony live by video would not deprive

  Apple of a fair trial.

          VirnetX is sympathetic to                                             . But Apple’s

  concerns about juror’s perception of video testimony miss the mark. If anything, the pandemic

  will make the jury more likely to understand any witness’s physical absence; the panel has likely

  seen scores of Zoom interviews on television throughout the pandemic, and they may have used

  Zoom themselves for work. VirnetX could also agree to a motion in limine prohibiting any

  arguments or implication that                           should have testified live in person if the

  case was sufficiently important to them.

          Federal Rule of Civil Procedure 43(a) allows videoconferencing for “good cause in

  compelling circumstances with appropriate safeguards.” This unprecedented open-ended

  COVID-19 pandemic is precisely the situation where good cause exists to allow live video

  testimony for witnesses who cannot attend trial in person due to

                                  Dkt. No. 387 at 6, Optis Wireless (Though “[t]he Court believes

  that it is always preferable to have witnesses present testimony in-person . . . these are

  unprecedented times, which call for unprecedented measures.”). In fact, many courts across the


                                                    7
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 11 of 14 PageID #: 61142



  nation have begun successfully conducting full trials over Zoom or another virtual platform.8

  Real time video testimony from                              “presented via monitors in the

  courtroom will enable the jury to make instantaneous deductions about each such witness and his

  testimony.” Id. Just as with in-person testimony, counsel will have the opportunity to “direct

  and cross examine the witnesses in real time so that the jury can hear their answers, as well as

  observe the non-verbal responses and body language that informs any jury in making its critical

  judgments as to credibility and believability.” Id.9

         Meanwhile, there is no reason to believe that Apple’s requested relief would resolve

  Apple’s concerns. As discussed, there is no data to indicate that the nation’s COVID-19

  situation will be any better in November 2020.

         The scheduled trial is occurring on Apple’s insistence that it is entitled to a new trial for

  VPN on Demand-only damages. While the decision to grant Apple’s request new trial was

  determined to have been within the Court’s discretion, permitting this case to go forward on

  schedule by permitting                            to testify by video certainly is as well.10 The

  Court should deny Apple’s motion.


  8
    Alaina Lancaster, I Kind of Prefer it Now: Lawyers Say Virtual Civil Trial Might Be More
  Efficient, Law.com: The Recorder (July 17, 2020),
  https://www.law.com/therecorder/2020/07/17/i-kind-of-prefer-it-now-lawyers-say-virtual-civil-
  trial-might-be-more-efficient/; David A. Lowe, Trial by Zoom: A strange but true story of how
  one lawyer prepared for court, ABA Journal (June 24, 2020),
  https://www.abajournal.com/voice/article/the-strange-but-true-story-preparing-for-a-trial-by-
  zoom.
  9
   Though the issues to be decided in this case are far too complex and cannot be effectively
  adjudicated entirely over videoconference, as discussed in VirnetX’s Response in Opposition to
  Apple’s Motion to Conduct the Pretrial Conference Remotely for All Parties (Dkt. 901), VirnetX
  never suggested that certain witnesses could not be presented virtually.
  10
     During the meet and confer process Apple’s counsel made it clear that its witnesses may not be
  able to come to trial, should the Court choose to proceed in August. Apple’s counsel is not
  telling the Court or VirnetX that, should the Court proceed in August, that these witnesses
  definitely will not come to trial for live testimony.

                                                   8
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 12 of 14 PageID #: 61143




     III.      CONCLUSION

            For these reasons, VirnetX respectfully requests that the Court deny Apple’s Motion for a

  Continuance.




                                                    9
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 13 of 14 PageID #: 61144



   DATED: July 31, 2020                    Respectfully submitted,

                                           CALDWELL CASSADY & CURRY


                                           /s/ Jason D. Cassady _______________
                                           Bradley W. Caldwell
                                           Texas State Bar No. 24040630
                                           Email: bcaldwell@caldwellcc.com
                                           Jason D. Cassady
                                           Texas State Bar No. 24045625
                                           Email: jcassady@caldwellcc.com
                                           John Austin Curry
                                           Texas State Bar No. 24059636
                                           Email: acurry@caldwellcc.com
                                           Daniel R. Pearson
                                           Texas State Bar No. 24070398
                                           Email: dpearson@caldwellcc.com
                                           Hamad M. Hamad
                                           Texas State Bar No. 24061268
                                           Email: hhamad@caldwellcc.com
                                           Justin T. Nemunaitis
                                           Texas State Bar No. 24065815
                                           Email: jnemunaitis@caldwellcc.com
                                           Christopher S. Stewart
                                           Texas State Bar No. 24079399
                                           Email: cstewart@caldwellcc.com
                                           John F. Summers
                                           Texas State Bar No. 24079417
                                           Email: jsummers@caldwellcc.com
                                           Warren J. McCarty, III
                                           Texas State Bar No. 24107857
                                           Email: wmccarty@caldwellcc.com
                                           CALDWELL CASSADY CURRY P.C.
                                           2121 N. Pearl St., Suite 1200
                                           Dallas, Texas 75201
                                           Telephone: (214) 888-4848
                                           Facsimile: (214) 888-4849

                                           Robert M. Parker
                                           Texas State Bar No. 15498000
                                           Email: rmparker@pbatyler.com
                                           R. Christopher Bunt
                                           Texas State Bar No. 00787165
                                           Email: rcbunt@pbatyler.com
                                           PARKER, BUNT & AINSWORTH, P.C.
                                           100 East Ferguson, Suite 1114
                                           Tyler, Texas 75702
Case 6:12-cv-00855-RWS Document 924 Filed 08/03/20 Page 14 of 14 PageID #: 61145



                                                       Telephone: (903) 531-3535
                                                       Telecopier: (903) 533-9687

                                                      T. John Ward, Jr.
                                                      Texas State Bar No. 00794818
                                                      Email: jw@wsfirm.com
                                                      Claire Abernathy Henry
                                                      Texas State Bar No. 24053063
                                                      Email: claire@wsfirm.com
                                                      WARD, SMITH & HILL, PLLC
                                                      1507 Bill Owens Parkway
                                                      Longview, Texas 75604
                                                      Telephone: (903) 757-6400
                                                      Facsimile: (903) 757-2323

                                                      ATTORNEYS FOR PLAINTIFF
                                                      VIRNETX INC.


                                 CERTIFICATE OF SERVICE
         The undersigned certifies that a true and correct copy of the foregoing document was

  served on counsel of record via email on July 31, 2020, to the extent allowed by the Revised

  Agreed Protective Order.

                                                   /s/ Jason D. Cassady
                                                   Jason D. Cassady


               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

         The undersigned hereby certifies that the foregoing document is authorized to be filed

  under seal pursuant to the Revised Agreed Protective Order submitted in this case.



                                                   /s/ Jason D. Cassady
                                                   Jason D. Cassady
